[Cite as Frick v. Howell, 2015-Ohio-3639.]


                                 IN THE COURT OF APPEALS OF OHIO
                                    FOURTH APPELLATE DISTRICT
                                        HIGHLAND COUNTY

ALAN FRICK                                                       :

         Plaintiff-Appellant,                                    :
                                                                                   Case No. 14CA19
         v.                                                      :
                                                                                   DECISION AND
ABBY HOWELL,                                                     :                 JUDGMENT ENTRY

         Defendant-Appellee.                                     :                 RELEASED 09/01/2015


                                                APPEARANCES:1

Kimberly J. McGuire-Haines, Hillsboro, Ohio, for Appellant.



Hoover, P.J.


         {¶ 1} Alan Frick, appellant and father of L.H., appeals from the judgment of the

Highland County Common Pleas Court, Juvenile Division, that (1) denied his motion to modify a

previously agreed parenting entry, and (2) found appellee and mother of L.H., Abby Howell, in

contempt of the agreed parenting entry for interfering with his visitation rights.

         {¶ 2} In his first assignment of error appellant contends that the trial court's custody

decision was against the manifest weight of the evidence because it failed to recognize that

modification of custody was in L.H.’s best interest, and that the benefits of the requested


1
  Appellee has not entered an appearance or otherwise participated in this appeal. If an appellee fails to file an
appellate brief, App.R. 18(C) authorizes us to accept an appellant's statement of facts and issues as correct, and then
reverse a trial court's judgment as long as the appellant's brief reasonably appears to sustain such action. See State v.
Miller, 110 Ohio App. 3d 159, 161–162, 673 N.E.2d 934 (4th Dist.1996). In other words, an appellate court may
reverse a judgment based solely on a consideration of an appellant's brief. See Helmeci v. Ohio Bur. of Motor
Vehicles, 75 Ohio App. 3d 172, 174, 598 N.E.2d 1294 (6th Dist.1991); Ford Motor Credit Co. v. Potts, 28 Ohio
App.3d 93, 96, 502 N.E.2d 255(10th Dist.1986); State v. Grimes, 17 Ohio App. 3d 71, 71–72, 477 N.E.2d 1219 (12th
Dist.1984). In the case at bar, despite appellee's failure to file an appellate brief, we will consider the entire record
and will not dispose of this case based solely on consideration of appellant's brief.
Highland App. No. 14CA19                                                                               2


modification outweighed any potential harm.2 However, because a substantial amount of

competent and credible evidence supports the trial court's finding that a change in custody would

not be in the best interest of L.H., we hold that the trial court did not abuse its discretion in

denying modification of custody.

           {¶ 3} In his second assignment of error appellant asserts that the trial court erred by

failing to award the full court costs and reasonable attorney’s fees associated with the contempt

proceedings. Because the trial court did not act unreasonably, arbitrarily, or unconscionably in

fashioning its contempt remedy, we reject his argument.

           {¶ 4} Therefore, we overrule his assignments of error and affirm the judgment of the trial

court.

                                                       I. FACTS

           {¶ 5} Appellant and appellee are the natural parents of L.H. who was born on June 4,

2008. Paternity was established by administrative order. In January 2009, the parties, as part of

an action for allocation of parental rights, executed an agreed entry that designated appellee the

custodial and residential parent of L.H. The agreed entry also granted appellant visitation rights.

In addition, the agreed entry set forth the child support amount to be paid by appellant. On

February 2, 2009, the trial court approved the agreed entry and journalized it.

           {¶ 6} Since that time both parties have waged a vindictive battle described by the trial

court as “a disingenuous and systematic plan to discredit the other in a misguided effort to gain

some perceived advantage over the other concerning the parental rights of their minor child.”

The trial court further noted that the case history is “replete with he said she said allegations, a

race to either law enforcement or Child Protective Services every opportunity an incident

concerning the minor child occurs and embellishment of facts.” Not surprisingly, such hostility
2
    The trial court did determine that a change in circumstances had occurred.
Highland App. No. 14CA19                                                                                3


has manifested itself in several motions initiated by appellant-mostly seeking to (1) hold appellee

in contempt of court for alleged violations of his visitation time, and (2) to be made residential

parent and legal custodian of L.H.

        {¶ 7} Appellant filed his first contempt motion in May 2009, alleging that appellee did

not present L.H. for visitation on four separate dates. Three months later, appellee agreed to a

finding of contempt. In September 2009, the trial court found appellee in contempt for denying

appellant his visitation rights under the agreed entry. The trial court ordered, inter alia, that (1)

appellee comply with the February 2, 2009 order, (2) that appellant be entitled to 10 make-up

visits totaling 56 hours, and (3) that appellee pay appellant’s reasonable attorney’s fees totaling

$1,164.50, court costs, and guardian ad litem (“GAL”) fees.

        {¶ 8} On March 18, 2011, appellant filed a motion to show cause alleging appellee once

again interfered and denied his visitation rights with L.H and failed to pay his attorney’s fees

pursuant to the September 2009 order. On that same date, appellant also filed a motion to

reallocate parental rights and responsibilities in which he sought an order granting him legal

custody of L.H. After evidentiary hearing, the submission of the GAL’s report, and written

argument, the motion to reallocate parental rights and responsibilities was overruled by entry

journalized on December 9, 2011. By the same entry, the trial court overruled the show cause

motion as it pertained to the denial of parenting time, but found appellee in contempt for failing

to pay appellant’s attorney’s fees as previously ordered. Appellee was sentenced to 48 hours jail

time for contempt, but was given the opportunity to purge the sentence if the attorney’s fees were

paid in full by a specified date. Ultimately, appellee paid the attorney’s fees and avoided jail

time.
Highland App. No. 14CA19                                                                           4


       {¶ 9} Thereafter, the parties executed a new agreed entry defining their parental rights.

The agreed entry was approved by the trial court and journalized on January 31, 2012. Under the

new agreed entry, appellee remained the residential and custodial parent; however, the parties

agreed to the trial court’s new standard order of visitation.

       {¶ 10} In June 2012, appellant filed an ex-parte motion requesting temporary custody of

L.H. In his memorandum in support of the motion, appellant alleged that appellee had been

arrested on a charge of child endangering after a burn mark had been discovered on L.H.’s inner

thigh. The memorandum included an affidavit from appellant that included numerous other

allegations against appellee insinuating that L.H was abused and neglected, that appellee suffered

from Munchausen By Proxy syndrome and had been overmedicating the child, and that appellee

otherwise had denied his visitation rights since May 20, 2012. The trial court overruled and

dismissed the motion noting that children services was actively investigating the claims and

could, if appropriate, seek emergency removal of L.H. from appellee’s care. The child

endangering charge was ultimately dismissed.

       {¶ 11} On September 16, 2013, appellant filed a show cause motion against appellee

alleging contempt of the agreed parenting entry and a motion to reallocate parental rights and

responsibilities seeking to become the residential parent and sole legal custodian of L.H. The

motions asserted that appellee had willfully and repeatedly denied his court-ordered visitation

time with L.H., including numerous dates between May 20, 2012 and August 9, 2013. The

motion to reallocate parental rights and responsibilities also alleged that appellee had on

numerous occasions jeopardized the safety and well being of the child. On December 9, 2013,

appellant filed a “motion to modify companionship time with minor child as additional relief
Highland App. No. 14CA19                                                                             5


sought for defendant’s contempt of court” – seeking an order granting him additional visitation

time as a remedy for appellee’s alleged breach of the agreed parenting entry.

         {¶ 12} On July 1, 2014, the GAL filed his report. He noted that L.H “is a very smart and

sweet child that is being pulled both ways by her parents.” He further observed that “[f]rom an

outside perspective it is obvious that both parents are putting pressure on her and that these two

parents cannot openly and positively communicate about their daughter.” The GAL opined that

the parents involved the police and their significant others in the matter “way too much” and that

they created “stressful situations” for L.H. Ultimately, the GAL determined that it was in the best

interest of L.H. that appellee remain the child’s custodial and residential parent. While not

entirely clear, the GAL’s opinion appears to based on his observations that appellant and his wife

may have fabricated allegations of abuse and mistreatment and tried to influence L.H. to lie

about these allegations. The GAL also noted that appellant attempted to influence L.H. on where

she wished to reside; but ultimately, L.H. expressed a desire to reside with appellee. The GAL

also noted that L.H. “stated that she loves both parents and that she is treated fine by both of

them.”

         {¶ 13} On July 7, 2014, appellant filed an “additional motion to show cause” alleging

appellee was in contempt of court for violating the agreed parenting entry by denying him

visitation on numerous dates between August 23, 2013 and March 7, 2014. On July 10, 2014,

appellant filed another “motion to show cause”. In addition to the allegations that appellee

repeatedly and willfully denied appellant visitation with L.H., this motion also alleged that

appellee violated the agreed parenting entry by

         [Failing] to list [appellant] as an Emergency Contact with the minor child’s school

         records and medical providers, fail[ing] to give [appellant’s] name, address, home
Highland App. No. 14CA19                                                                           6


       and work telephone numbers to the administration and teachers of the school that

       the minor child attends [and to] medical providers, fail[ing] to provide copies of

       notices of parent-teacher meetings [and] grade cards, fail[ing] to promptly inform

       the [appellant] of any illness, injury or condition of the child that requires medical

       treatment, fail[ing] to encourage frequent communications between the child and

       the [appellant], has impeded and/or restricted reasonable communication by

       telephone or email between the minor child and the [appellant], has monitored

       what communication she did permit, has failed to refrain from criticizing

       [appellant] in the presence of the minor child, has exceeded her permitted summer

       extended parenting time of two weeks, which prohibits [appellant] from

       exercising his permitted four weeks of extended summer parenting time, and has

       taken said extended summer parenting time when she is NOT away from home

       during that time as required, has failed to provide sufficient appropriate clean

       clothing for all parenting time with the [appellee], [and] has failed to pay the GAL

       deposit * * *.

Although the July 10, 2014 motion was filed on the morning of the last day of the final hearing,

the trial court agreed to consider the new allegations. Appellee was offered additional time to

gather evidence in defense of the latest allegations but declined the trial court’s offer.

       {¶ 14} The trial court held multiple hearings on appellant's motion for modification of

custody, as well as the pending contempt motions. These hearings were held on March 12,

March 13, July 8, July 9, and July 10, 2014. The evidence presented at the hearings revealed that

appellee works seasonally, from mid-January to the beginning of May, at Next Star National

Talent in Xenia, Ohio. Appellee resides in Sabina, Ohio. She lives with her boyfriend Randy
Highland App. No. 14CA19                                                                            7


Reese. Reese is employed at Huhtamaki Corporation in New Vienna, Ohio. The couple has

resided together since 2010. Also residing with appellee is L.H. and L.H.’s half-sister R.R. L.H.

and R.R. share a bedroom. Appellant currently is employed at Premier Feeds in Sabina working

the day shift from 5:30 am to 2:30 pm. He resides in Wilmington, Ohio, with his wife Kimberly

Frick, their child J.F., and his grandmother Laura Sexton. At the time of the hearing Kimberly

Frick was unemployed but received workers compensation. Appellant and Kimberly were

married in June 2012. L.H. has her own bedroom at appellant’s residence.

       {¶ 15} It was also learned at the hearing that since the latest agreed parenting entry was

issued, children services had investigated appellee or her boyfriend on at least three occasions,

but did not substantiate any allegations of abuse, neglect, or criminal wrongdoing. In one

instance, allegations of physical abuse and unclean living conditions were investigated. After

conducting an investigation and safety check at appellee’s home, no action was taken by children

services. Appellant also reported to the Sabina Police Department in December 2011 alleging

that appellee had burned L.H. on her inner thigh with a cigarette lighter. Police charged appellee

with one count of endangering children. Appellee denied that she burned L.H. Rather, appellee

contended that L.H. was burned when a lamp fell on her while she was with her sister watching a

movie. When interviewed by children services, L.H. first indicated that the burn was caused by a

lamp but later changed her story and said that appellee had burned her with a lighter. When

asked whether she knew the difference between the truth and a lie, L.H. indicated that she did

not. Ultimately, it was determined that the charge was unsubstantiated and the charge filed

against appellee was dismissed without prejudice. On June 30, 2012, appellant’s wife alleged

that Randy Reese had sexually abused L.H.. The Sabina Police Department and children services

conducted an investigation into the allegations and a medical examination was conducted on
Highland App. No. 14CA19                                                                           8


L.H. at Cincinnati Children’s Hospital. The exam revealed no physical findings suggestive of

sexual assault or abuse. No charges were ever brought against Randy Reese. The Sabina Police

Department was also highly involved with the parties’ visitation exchanges. Most of the

scheduled visitation exchanges took place at the Sabina Police Department. When appellee failed

to produce L.H. for visitation, appellant or his wife used the police department to document each

violation. On several occasions appellant or his wife requested that the Sabina Police Department

conduct a welfare check at appellee’s residence.

       {¶ 16} Appellee had also contacted the Sabina Police Department on several occasions to

report incidents between her and the appellant. The testimony revealed that appellee once called

the police to notify them that appellant had spun his tires while leaving her residence following a

visitation exchange. Other calls were made alleging that appellant and his wife were stalking and

harassing appellee. Near Memorial Day 2013, appellee alleged that appellant had threatened to

beat up her boyfriend. In December 2013, appellee called the police and alleged that appellant

had trespassed on her property. On another occasion, appellee contacted the Wilmington Police

Department to report that L.H. had received a black-eye while under appellant’s care. Police

were unable to substantiate the allegations; and no charges or arrests resulted from the incidents.

       {¶ 17} It was also revealed at the final hearing that on May 24, 2012, appellee filed a

petition for domestic violence civil protection order in the Clinton County Common Pleas Court.

The petition sought a civil protection order against appellant and in favor of appellee and L.H.

The appellee claimed that appellant had swung at her and threatened to kill her in the presence of

L.H. Appellee further claimed that appellant threatened to take L.H. and prevent her from ever

seeing appellee. That same day, the Clinton County Common Pleas Court issued an ex parte civil

protection order (“CPO”), but declined to list L.H. as a protected person. Rather, under the
Highland App. No. 14CA19                                                                                               9


section titled “Parental Rights and Responsibilities Are Temporarily Allocated As Follows”, the

ex parte CPO states that “this Court has no jurisdiction over this issue: Order exists from

Highland County Juvenile Court.” Ultimately, a civil consent agreement was entered into by the

parties and accepted by the Clinton County Common Pleas Court. Under the civil consent

agreement, the court made no findings of wrongdoing3 and the court ordered that the agreed

parenting entry filed in Highland County remain in full force and effect.

         {¶ 18} Despite the language of the civil consent agreement, appellee denied appellant his

court ordered visitation in May and June 2012– including visitation with appellant for a

scheduled vacation in June 2012, for his wedding with Mrs. Frick in June 2012, and for Father’s

Day 2012.

         {¶ 19} There was extensive testimony from Kimberly Frick and appellant that on at least

15 occasions between May 2012 and the early part of 2013, L.H. appeared at scheduled

visitations with lice in her hair. On each occasion appellant and Kimberly Frick treated the lice in

attempts to eradicate the infestation. The couple also washed L.H.’s clothes, bedding, and stuffed

animals and informed appellee of the problem. On at least three occasions, either appellant or his

wife notified law enforcement of the lice infestation. Kimberly Frick believed that the lice were

transmitted to L.H. at appellee’s home. Kimberly Frick also testified that L.H. would appear

dirty and smelly for visitations and at one visit in September 2012 L.H. appeared to have bed bug

bites all over her body. Appellee testified, on the other hand, that L.H. never had bed bug bites

but rather had chicken pox in September 2012. She stated that she told appellant about the

chicken pox prior to visitation. Appellee also testified that L.H. had lice twice, but believed that




3
 We also note that at the final hearing, appellant denied ever threatening appellee as described in the petition for
CPO and as testified by appellee at the final hearing.
Highland App. No. 14CA19                                                                            10


the lice originated from the elementary school. School officials also testified that L.H. appears

clean, well nourished, well dressed, and does not emit an odor at school.

       {¶ 20} At the time of the hearing dates L.H. was attending or had just completed

kindergarten at Sabina Elementary School. The testimony established that L.H. is doing fine at

school. Certified copies of L.H.’s school records were admitted as evidence to show that appellee

did not list appellant as L.H.’s father on school records. Appellant contended this was in

contempt of the agreed parenting entry. Appellee admitted to listing her boyfriend as L.H.’s

father on school records but insisted that she filed the custody papers with the school; and the

school was aware that appellant was L.H.’s biological father. Appellee also testified that she

provided L.H.’s doctors with the custody papers thus making them aware that appellant was

L.H.’s biological father. Eventually, appellant was listed as L.H.’s father and as an emergency

contact with the school; but only after appellant initiated contact with the school. Appellee also

testified that she did not provide appellant notice of parent-teacher meetings and did not provide

him with copies of L.H.’s report card even though the standard parenting plan required her to do

so. Appellee claimed that she believed school policy required appellant to personally request the

documents from the school.

       {¶ 21} At the beginning of the 2013/2014 school year, L.H. began seeing Drew Ireland,

the school counselor. L.H. attended weekly sessions with Ireland during the school year.

Appellee claimed that L.H. expressed interest in talking with the counselor because she wished

to express her feelings to a neutral party. Appellee also claimed that L.H. feared appellant and

other men so she thought counseling would be beneficial. In March or April 2014, L.H. also

began sessions with Dr. Kennedy, a licensed psychologist from Wilmington, Ohio. Dr. Kennedy

was referred to appellee by Ireland. Dr. Kennedy testified at trial that L.H., while bright and
Highland App. No. 14CA19                                                                          11


appropriately developed, suffers from high levels of situational anxiety because of conflicts

between her parents. Dr. Kennedy also testified that, in his opinion, L.H. does not suffer from

parental alienation syndrome. Finally, Dr. Kennedy testified that a change in L.H.’s living

arrangements could increase the level of her anxiety and that stability, structure, and

predictability would be key to dealing with her anxiety. Appellee admitted that L.H. no longer

had a fear of appellant since she re-commenced her regularly scheduled visits with him in March

2014.

        {¶ 22} Appellee testified that she denied visitation in May and June 2012 because she

feared for her and L.H.’s safety after appellant allegedly threatened to kill her. She also claimed

that L.H. had an upper respiratory infection that prevented L.H. from attending appellant’s

wedding; and that another visit in June 2012 was missed because it was a make-up weekend that

she never agreed to. Appellee also admitted to denying visitation the weekends of July 6-8, 2012,

and December 14-16, 2012, but could not remember the reasons for the denials. Appellee also

denied visitation the weekend of April 5-7, 2013, so that L.H. could be with R.R. for R.R.’s

birthday. She claimed that she offered appellant a make-up weekend but he declined her offer.

Appellee also admitted to denying visitation on May 3-5, 2013, so that L.H. could attend a

family reunion. However, appellee testified that she offered appellant make-up time; but he

declined the offer. Appellee also testified that she lets L.H. speak with appellant on the telephone

except when she is sleeping or out, or when L.H. does not wish to speak with him. Appellant, on

the other hand, testified that appellee repeatedly denied his attempts to reach L.H. by telephone

or text message between May 2012 and March 2014. L.H. now has a private telephone line

through which she is able to speak with appellant. As of the July hearing dates, appellant had

been receiving L.H. since March 2014 for his scheduled visitation.
Highland App. No. 14CA19                                                                                         12


        {¶ 23} The GAL testified that appellant has “been kept in the dark as far as * * *

important schooling issues and things like that”. The GAL opined that appellant wants to be an

involved father but that the parties’ lack of communication hinders father’s involvement.

Nonetheless, the GAL indicated that after listening to the testimony4 his opinion about the best

interests of L.H. had not changed. The GAL found Dr. Kennedy’s testimony to be especially

compelling.

        {¶ 24} Multiple other witnesses testified that L.H. was a happy and jovial child, and

seemed to be properly taken care of and fed. It was also established that L.H. interacts well with

and is happy around appellant and appellee, as well as extended family members from both sides

of her family. The evidence established that both appellant and appellee are caring parents and

that their significant others also enjoy spending time with L.H. Officer Olin Mills of the Sabina

Police Department testified that appellee’s house appears normal, safe, and child appropriate and

that appellee and L.H. share a loving bond. Officer Mills also testified that L.H. and her half-

sister, R.R., have a good relationship. The GAL testified that appellant’s house is appropriate and

well kept. Appellant testified that L.H. shares a very loving relationship with J.F., her younger

half-brother.

        {¶ 25} Clearly, appellant had been deprived of visitation with L.H. Various reasons were

offered by appellee for the missed visitation dates. Appellee testified that some visitations were

missed for medical reasons or so L.H. could participate in family functions. The testimony also

established that appellee refused visitation in May and June 2012, in part because she alleged

that appellant threatened her life around that time. Moreover, the parties stipulated that visitation

was denied from May 27, 2013 to March 12, 2014.


4
  We note that the GAL did not attend the hearing dates in March 2014. However, he attended, participated, and
testified at the July 2014 hearing dates. His report was also filed prior to the July 2014 hearing dates.
Highland App. No. 14CA19                                                                              13


        {¶ 26} Following the final hearing, but prior to the trial court’s issuance of its decision

and judgment entry, appellant filed a notice of intent to relocate. The filing notified the trial court

of appellant’s intent to relocate to Trenton, Ohio, by September 1, 2014.

        {¶ 27} On August 28, 2014, the trial court issued a decision and judgment entry

addressing appellant’s request for modification of parenting rights and his contempt motions. In

its findings of fact, the trial court addressed several of the incidents that were revealed at the final

hearing. For instance, in regards to the child endangering allegation asserted against appellee, the

trial court determined that “no credible medical evidence was presented to the Court [indicating

that] the mark was in fact a burn or needed to be treated by a medical profession.” Rather, the

trial court determined that the mark was the result of L.H. and R.R. “rough housing” and “in no

way was the result of neglect by the mother.” In regards to the lice issue, the trial court noted that

children services was notified of the issue several times; and no action was ever taken by the

agency. The trial court also questioned the veracity of the alleged length of the lice infestation.

The trial court also found that appellee’s version of the events leading to the civil consent

agreement was credible. The court also stated “[n]o credible evidence was presented[that the

bites/marks] were the result of bed bugs, abuse or neglect.” Finally, the trial court noted that

appellant’s allegations of sexual abuse were unsubstantiated and that appellant and Kimberly

Frick attempted to manipulate L.H. in their efforts to gain custody of L.H.

        {¶ 28} As for appellant’s non-visitation allegations of contempt, the trial court noted that:

“Although the mother did not volunteer the name of the father to be placed on the school records

she did provide the school a copy of the prior orders of this Court.”

        {¶ 29} Ultimately, the trial court determined that a change in circumstances had occurred

as a result of the appellee’s willful and continual denial of parenting time for the period May 27,
Highland App. No. 14CA19                                                                          14


2013 through March 12, 2014. The trial court also considered all of the relevant statutory best

interest factors in determining whether a modification of the parenting order would be

appropriate. The trial court explained its findings on the best interest factors as follows:

        [(a) Wishes of the child's parents.] [T]he Court first finds the mother would like

       to remain residential parent and the father is requesting to be named residential

       parent.

       [(b) The wishes of the child.] The Court was not asked to interview the child.

       However the child expressed to her Guardian Ad Litem and legal counsel that she

       wanted to remain with her mother.

       [(c) Child's interactions and interrelationship with the child's parents, siblings, and

       others.] The child interacts well and appropriately with her mother and those who

       reside with them as well as the mother’s extended family. The same is true for her

       father and his extended family.

       [(d) The child's adjustment to their home, school, and community.] The child has

       adjusted well to the home of her mother and her school, Sabina Elementary. If the

       father is awarded custody the child would likely be required to change school

       districts in that he will be relocating to Trenton, Ohio on September 1, 2014.

       [(e) Mental and physical health of all persons.] The mental and physical health of

       both parents appears good and is not an issue.

       [(f) Parent more likely to honor and facilitate visitation.] Based on the history of

       this case the father would more likely honor and facilitate parenting time.

       However the Court notes that when the father is not reporting the mother to law

       enforcement, Children Services, threatening to harm the mother or her family and
Highland App. No. 14CA19                                                                            15


       not displaying anger the mother has honored and facilitated parenting time for the

       father. The father definitely knows what buttons of the mother to push and the

       mother needs to do a better job of handling the father’s manipulative actions

       directed towards her.

       [(h) Criminal convictions resulting in a child being an abused or neglected child.]

       Neither parent or member of their household have been convicted or pled guilty to

       any criminal offense resulting in a child being an abused or neglected child. No

       factor under either R.C. 3109.04(F)(1)(h) or R.C. 3109.05(D)(11) or (12) applies

       to this action.

       [(i) Denial of parenting time to the other parent.] The mother did continuously and

       willfully deny the father his parenting time from May 27, 2013 until March 12,

       2014. As previously noted the father to a great extent caused his own problems by

       repeatedly reporting unfounded allegations as well as threatened violence towards

       the mother and her family.

       [(j) Moving out of state.] Neither parent is planning to establish a residence

       outside the State of Ohio. The parents currently live @ 30 minutes apart but the

       father has plans to move to Trenton, Ohio, September 1, 2014 which is a greater

       distance from the residence of the mother.

       {¶ 30} While the trial court determined that appellee’s interference with appellant’s

visitation rights constituted a change in circumstance, it nonetheless concluded that it was not in

the best interest of L.H. to designate appellant the residential parent. The trial court noted that a

change in residential parent would cause L.H. anxiety and that a change would be more harmful

than beneficial. With respect to appellant’s contempt motions, the trial court determined that
Highland App. No. 14CA19                                                                          16


appellee was in contempt for denying appellant visitation for the period May 27, 2013 through

March 12, 2014. However, the trial court did not find appellee in contempt for allegedly

violating the agreed parenting entry on the other dates listed in the contempt motions or for

allegedly failing to include appellant as a contact with L.H.’s educators or medical providers

noting that the evidence was “too conflicting and therefore insufficient” to find appellee in

willful violation of the court’s orders. The trial court also noted that appellee “was confused as to

the orders issued” as a result of the civil protection petition filed in May 2012 “and believed

[appellant] was not to be in contact with[L.H.] at least for a period of time.”

       {¶ 31} Appellee was sentenced to the Highland County Justice Center for ten days for her

contempt of court, but the jail-time was suspended and she was permitted to purge her contempt

if she (1) allows make-up visits; (2) allows appellant an extra week of visitation during the

summer of 2015; and (3) pays $300 to appellant for reimbursement of legal fees to prosecute the

contempt motions. The parties were also ordered “to pay the court costs assessed to the witnesses

they subpoenaed” and to each “pay one-half of the Guardian Ad Litem bill”. This appeal

followed.

                                 II. ASSIGNMENTS OF ERROR

       {¶ 32} Appellant asserts the following assignments of error for review:

First Assignment of Error:

       THE JUDGMENT OF THE TRIAL COURT WAS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE, AND THE TRIAL COURT ERRED, IN
       FINDING BY CLEAR AND CONVINCING EVIDENCE THAT IT IS NOT IN
       THE BEST INTERESTS OF THE MINOR CHILD, [L.H.], TO DESIGNATE
       APPELLANT RESIDENTIAL PARENT AND THAT TO ORDER SAID
       CHANGE WOULD DO MORE HARM TO THE MINOR CHILD, [L.H.],
       THAN ANY ADVANTAGE TO HER.
Second Assignment of Error:
Highland App. No. 14CA19                                                                           17


       THE COURT ERRED, AND THE COURT’S ORDER IS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE, IN FAILING TO REQUIRE
       APPELLEE TO PAY ALL OF THE COURT COSTS AND REASONABLE
       ATTORNEY FEES ARISING OUT OF THE CONTEMPT PROCEEDINGS
       WHEN THE TRIAL COURT DID FIND APPELLEE IN CONTEMPT FOR
       THE 3RD TIME DUE TO HER WILLFULLY VIOLATING APPELLANT’S
       PARENTING TIME FOR THE PERIOD OF MAY 27, 2013 THROUGH
       MARCH 12, 2014.
                                  III. STANDARD OF REVIEW


A. Custody


       {¶ 33} Generally, “[d]ecisions concerning child custody matters rest within the sound

discretion of the trial court.” Eatherton v. Behringer, 3rd Dist. Seneca No. 13–11–12, 2012–

Ohio–1584, ¶ 13, citing Miller v. Miller, 37 Ohio St. 3d 71, 74, 523 N.E.2d 846 (1988). “Custody

determinations are some of the most difficult and agonizing decisions a trial judge must make,

and, therefore, appellate courts must grant wide latitude to their consideration of the evidence.”

Id., citing Davis v. Flickinger, 77 Ohio St. 3d 415, 418, 674 N.E.2d 1159 (1997). Ordinarily, “a

reviewing court will not reverse a trial court's decision regarding child custody absent an abuse

of discretion.” Id., citing Masters v. Masters, 69 Ohio St. 3d 83, 85, 630 N .E.2d 665 (1994). The

phrase “abuse of discretion” connotes an attitude on the part of the court that is unreasonable,

unconscionable, or arbitrary. State v. Adams, 62 Ohio St. 2d 151, 157, 404 N.E.2d 144 (1980). As

this Court has previously explained:


       An abuse of discretion involves far more than a difference in opinion. The term

       discretion itself involves the idea of choice, of an exercise of the will, of a

       determination made between competing considerations. In order to have an

       “abuse” in reaching such determination, the result must be so palpably and

       grossly violative of fact and logic that it evidences not the exercise of will but
Highland App. No. 14CA19                                                                           18


       perversity of will, not the exercise of judgment but defiance thereof, not the

       exercise of reason but rather of passion or bias.


Jones v. Jones, 4th Dist. Highland No. 06CA25, 2007–Ohio–4255, ¶ 32. According to the

Supreme Court of Ohio, a trial court does not abuse its discretion in the custody context if its

judgment is supported by “ ‘a substantial amount of credible and competent evidence.’ ” Davis at

418, quoting Bechtol v. Bechtol, 49 Ohio St. 3d 21, 550 N.E.2d 178 (1990), syllabus.


       {¶ 34} “While a trial court's discretion in a custody modification proceeding is broad, it is

not absolute, and must be guided by the language set forth in R.C. 3109.04.” Miller at 74. R.C.

3109.04(E)(1)(a) provides:


       The court shall not modify a prior decree allocating parental rights and

       responsibilities for the care of children unless it finds, based on facts that have

       arisen since the prior decree or that were unknown to the court at the time of the

       prior decree, that a change has occurred in the circumstances of the child, the

       child's residential parent, or either of the parents subject to a shared parenting

       decree, and that the modification is necessary to serve the best interest of the

       child. In applying these standards, the court shall retain the residential parent

       designated by the prior decree or the prior shared parenting decree, unless a

       modification is in the best interest of the child and one of the following applies:


       (i) The residential parent agrees to a change in the residential parent or both

       parents under a shared parenting decree agree to a change in the designation of

       residential parent.
Highland App. No. 14CA19                                                                             19


       (ii) The child, with the consent of the residential parent or of both parents under a

       shared parenting decree, has been integrated into the family of the person seeking

       to become the residential parent.


       (iii) The harm likely to be caused by a change of environment is outweighed by

       the advantages of the change of environment to the child.


B. Contempt Sentence


       {¶ 35} The sentence imposed for a finding of contempt is subject to an abuse of

discretion standard of review. See McDaniel v. McDaniel, 74 Ohio App. 3d 577, 579, 599 N.E.2d
758 (8th Dist.1991). A trial court may exercise its discretion to impose any sanction that is

reasonable in light of the contemptuous conduct. Id.; Carter v. Carter, 2nd Dist. Montgomery

Nos. 14409, 14530, 14574, 1994 WL 660811, *14 (Nov. 23, 1994).

                                   IV. LAW AND ANALYSIS

A. First Assignment of Error

       {¶ 36} In his first assignment of error appellant contends that the judgment of the trial

court is against the manifest weight of the evidence because the court failed to properly analyze

the best interest of the child and the benefits and harms of a modification of parental rights and

responsibilities. While appellant frames his argument under the manifest weight standard, given

our utmost deference to the trial court's factual findings in custody-modification cases, the

applicable standard of review is the more deferential abuse of discretion standard. See Thebeau v.

Thebeau, 4th Dist. Lawrence No. 07CA34, 2008–Ohio–4751, ¶ 25.

       {¶ 37} In the case sub judice, appellant obviously is not challenging the trial court's

finding that a change in circumstance occurred. Therefore, we need not address this part of the
Highland App. No. 14CA19                                                                              20


trial court's analysis. Appellant, instead, contends that the trial court made findings contrary to

the evidence and gave inappropriate weight to certain witness testimony and to the GAL report

when making its best interest finding and its R.C. 3109.04(E)(1)(a)(iii) finding that the harm of

the modification outweighs any potential advantages.

       {¶ 38} R.C. 3109.04(F)(1)(a)-(j) set forth the factors that a court must consider when

determining a child's best interest:

       (a) The wishes of the child's parents regarding the child's care;

       (b) If the court has interviewed the child in chambers pursuant to division (B) of

       this section regarding the child's wishes and concerns as to the allocation of

       parental rights and responsibilities concerning the child, the wishes and concerns

       of the child, as expressed to the court;

       (c) The child's interaction and interrelationship with the child's parents, siblings,

       and any other person who may significantly affect the child's best interest;

       (d) The child's adjustment to the child's home, school, and community;

       (e) The mental and physical health of all persons involved in the situation;

       (f) The parent more likely to honor and facilitate court-approved parenting time

       rights or visitation and companionship rights;

       (g) Whether either parent has failed to make all child support payments, including

       all arrearages, that are required of that parent pursuant to a child support order

       under which that parent is an obligor;

       (h) Whether either parent or any member of the household of either parent

       previously has been convicted of or pleaded guilty to any criminal offense
Highland App. No. 14CA19                                                                           21


       involving any act that resulted in a child being an abused child or a neglected

       child * * *;

       (i) Whether the residential parent or one of the parents subject to a shared

       parenting decree has continuously and willfully denied the other parent's right to

       parenting time in accordance with an order of the court;

       (j) Whether either parent has established a residence, or is planning to establish a

       residence, outside this state.

       {¶ 39} In this case, the trial court in its decision and judgment entry expressly discussed

each relevant factor in R.C. 3109.04(F)(1); and despite appellant’s arguments to the contrary, the

trial court’s findings are well reasoned and are supported by record evidence. For instance,

appellant complains that the GAL made no determination as to the up-keep and safety of

appellant’s home and did not interview Randy Reese; and thus the trial court should not have

relied upon his report. However, Officer Mills testified that the home was satisfactory and

suitable for children. Moreover Reese testified at the final hearing and was subject to

examination from appellant’s counsel. Thus, in addition to the GAL report, the trial court had

before it substantial and credible evidence to evaluate L.H.’s home situation and living

conditions. On a multitude of other factors, appellant cites favorable testimony but ignores or

argues that contradictory evidence is not credible. For instance, appellant cites testimony from

appellee and Reese that the couple permits L.H. and R.R. to burn candles in their bedroom but

ignores testimony from the couple that the candles are out of reach of the children and that they

supervise the burning of the candles. Appellant also argues that the trial court ignored complaints

of sexual abuse, abuse, neglect, and other allegations brought against either appellee or Reese.

However, a tremendous amount of testimony was presented indicating that the claims were
Highland App. No. 14CA19                                                                             22


unsubstantiated; and appellee or Reese were never convicted of a crime or found by children

services to be unfit. The trial court also commented in its decision and judgment entry that the

claims were unsubstantiated and even found that appellant and his wife made certain unfounded

allegations in an attempt to manufacture evidence for use in a custody action. The GAL included

a similar finding in his report filed with the trial court.

        {¶ 40} On other issues where competing testimony exists, appellant contends that

appellee’s testimony should be discounted because her behavior during cross-examination was

“beyond argumentative, as she was laughing one minute, angry and combative with counsel the

next, she seemed to cry on demand, and was so explosive that she was yelling at counsel for

[appellant] asking counsel questions instead of answering those posed to her.” On the other hand,

appellant describes his court room demeanor as “calm and consistent * * *[and] completely

credible * * *.” It is well established, however, that “ ‘[a] reviewing court should not reverse a

decision simply because it holds a different opinion concerning the credibility of the witnesses

and evidence submitted before the trial court.’ ” Davis, 77 Ohio St. 3d at 419, 674 N.E.2d 1159,

quoting Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80-81, 461 N.E.2d 1273 (1984). This

is so because “the trial judge has the best opportunity to view the demeanor, attitude, and

credibility of each witness, something that does not translate well on the written page.” Id. at

418. So while the appellant disagrees vehemently with the trial court’s credibility determinations,

we find that there is simply not enough record evidence to persuade us to abandon the discretion

owed to the trial court.

        {¶ 41} A large portion of appellant’s brief argues that appellee persistently denied

visitation in an effort to exclude appellant from L.H.’s life. Appellant argues that such exclusion

is against L.H.’s best interests and supports modification of custody. The trial court agreed that
Highland App. No. 14CA19                                                                               23


appellee denied appellant’s scheduled visitation on certain occasions, but determined that the

denials did not rise to the level of parental alienation. The trial court gave substantial weight to

Dr. Kennedy’s testimony. The trial court also found that the denials to a certain extent were

provoked by appellant’s actions. Given the record evidence, we cannot say that the trial court’s

conclusions lack reason or logic.

       {¶ 42} Finally, appellant contends that the trial court erroneously considered L.H.’s

wishes to live with appellee without first determining her reasoning ability. L.H.’s wish to stay

with appellee was expressed in the GAL’s report. The GAL’s report indicates that L.H.

originally stated she wished to live with appellant, but when she was interviewed away from

appellant’s home she expressed a desire to live with appellee. “[U]nlike R.C. 2151.414(D)(1)(b),

which authorizes the guardian ad litem in a juvenile permanent custody hearing to give hearsay

testimony about the children's wishes, R.C. 3109.04(F) does not similarly authorize the guardian

ad litem in domestic cases to testify about the children's wishes. Instead, R.C. 3109.04(F)(1)(b)

provides that the court will ascertain the children's wishes by questioning them directly in

camera.” Sypherd v. Sypherd, 9th Dist. Summit No. 25815, 2012-Ohio-2615, ¶ 13; see also R.C.

3109.04(B).

       {¶ 43} Here, the trial court’s decision and judgment entry expressly states that the court

was not asked to interview the child. While the trial court noted that the child expressed to her

GAL that she wished to remain with her mother, it is unclear whether the trial court factored that

into its best interest analysis. In other words, with the record before us, we cannot determine how

much weight the trial court assigned to the R.C. 3109.04(F)(1)(b) factor, if it assigned any

weight to it at all. Thus, we cannot affirmatively say that the trial court erred by considering
Highland App. No. 14CA19                                                                             24


L.H.’s wishes without first determining her reasoning ability and without first conducting an in

camera interview.

       {¶ 44} After reviewing the record, we do not agree with appellant that the evidence

adduced at the trial court proceeding fails to support the trial court’s finding that modification of

the parental rights and responsibilities would be against L.H.’s best interest. Rather, the trial

court’s findings and conclusions appear rational and are supported by substantial, competent, and

credible evidence. Moreover, nothing in the record suggests that the trial court failed to engage

in a sound reasoning process when it made its best interest finding. Thus, the trial court did not

abuse its discretion by denying modification of the prior custody order.

       {¶ 45} Because modification of custody would not serve the child’s best interest, we need

not address appellant's argument that the benefits of modifying custody outweigh any harm. See

Massie v. Sammons, 4th Dist. Scioto No. 14CA3630, 2014-Ohio-5835, ¶ 30; Adams v. Adams,

4th Dist. Washington No. 05CA2, 2005-Ohio-4588, ¶ 15. Accordingly, appellant's first

assignment of error is overruled.

B. Second Assignment of Error

       {¶ 46} In his second assignment of error appellant contends that the trial court erred by

failing to order appellee to pay all of the court costs and reasonable attorney’s fees arising from

the contempt proceedings.

       {¶ 47} R.C. 3109.051(K) requires that:

       If any person is found in contempt of court for failing to comply with or

       interfering with any order or decree granting parenting time rights issued pursuant

       to this section or section 3109.12 of the Revised Code or companionship or

       visitation rights issued pursuant to this section, section 3109.11 or 3109.12 of the
Highland App. No. 14CA19                                                                         25


       Revised Code, or any other provision of the Revised Code, the court that makes

       the finding, in addition to any other penalty or remedy imposed, shall assess all

       court costs arising out of the contempt proceeding against the person and require

       the person to pay any reasonable attorney's fees of any adverse party, as

       determined by the court, that arose in relation to the act of contempt, and may

       award reasonable compensatory parenting time or visitation to the person whose

       right of parenting time or visitation was affected by the failure or interference if

       such compensatory parenting time or visitation is in the best interest of the child.

       Any compensatory parenting time or visitation awarded under this division shall

       be included in an order issued by the court and, to the extent possible, shall be

       governed by the same terms and conditions as was the parenting time or visitation

       that was affected by the failure or interference.

       {¶ 48} In its decision and judgment entry, the trial court explained its $300 award for

attorney’s fees as follows:

       The Court also recognizes PLAINTIFF’S legal fees likely far exceed the $300

       awarded. However DEFENDANT very early in the trial stipulated to denial of

       parenting time for the period she was found in contempt. The vast majority of

       PLAINTIFF’S exhibits and testimony was cumulative and unnecessary as it

       related to the contempt issue. Having presided over thousands of show cause

       motions two hours would be more than generous for an experienced trial attorney

       to prosecute the show cause issues before the Court in this action. The Court

       received no evidence as to the hourly rate or total fee charged PLAINTIFF and

       has used $150/hour as the “norm” in Highland County.
Highland App. No. 14CA19                                                                               26


        {¶ 49} In this case, we cannot say that the trial court acted in a manner that is arbitrary,

unreasonable, or unconscionable when it limited the attorney fee award to $300 or when it

determined the allocation of court costs. Rather, the trial court acted within its inherent authority

and discretion in fashioning its punishment for contempt; and did so in a logical manner. We also

note that the statute only mandates the assessment of court costs “arising out of the contempt

proceeding” and “reasonable” legal fees arising “in relation to the act of contempt.” Here, in

addition to being repetitive, the majority of the evidence presented related to appellant’s motion

to reallocate parental rights and responsibilities as opposed to his show cause motions. We also

note that appellee was only found in contempt for denying visitation on some of the dates listed

in the show cause motions. Appellee was not found to be in contempt for other alleged denials of

visitation or for otherwise violating the court’s order. Thus, the trial court appropriately limited

its award of court costs and attorney’s fees in this case. Appellant’s second assignment of error is

overruled.

                                         V. CONCLUSION

        {¶ 50} Having overruled both of appellant's assignments of error, we affirm the decision

of the trial court.

                                                                          JUDGMENT AFFIRMED.
Highland App. No. 14CA19                                                                        27


                                      JUDGMENT ENTRY


         It is ordered that the JUDGMENT IS AFFIRMED. Appellant shall pay the costs herein
taxed.
         The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Highland County
Common Pleas Court, Juvenile Division, to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.


Harsha, J. and Abele, J.: Concur in Judgment and Opinion.

                                                             For the Court

                                                             By:
                                                                   Marie Hoover
                                                                   Presiding Judge


                                    NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.